Exhibit 10.1

FOURTH AMENDED AND RESTATED

UNSECURED DEMAND PROMISSORY NOTE

Up to $ 175,000,000 Line of Credit

Original Note Dated as of February 24, 2006

Amended and Restated as of

February 24, 2011, January 31, 2013, April 1, 2013 and October 23, 2013

FOR VALUE RECEIVED, the undersigned, BLACKHAWK NETWORK, INC. (fka Blackhawk
Marketing Services, Inc.), an Arizona corporation (“Borrower”), HEREBY PROMISES
TO PAY ON DEMAND to the order of SAFEWAY INC., a Delaware corporation (together
with its successors and assigns, “Holder”), the principal sum equal to the
aggregate principal amount of the advances made under this Fourth Amended and
Restated Unsecured Demand Promissory Note (this “Note”) by Holder to Borrower,
or, if less, the aggregate principal amount of all advances evidenced hereby or
made hereunder by Holder to Borrower outstanding at the time of such demand. In
addition, Borrower promises to pay interest on any and all such principal amount
from time to time outstanding from the date hereof until such principal amount
is paid in full, at a rate of interest, compounded semiannually, equal at all
times to the lowest rate of interest that complies with both
Section 7872(f)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”), and Treasury Regulations Sections 1.482-2(a)(2)(iii)(B) and (C) (or the
successor(s) to such Sections of the Code and the Treasury Regulations);
provided, however, that in no event shall such rate of interest exceed the
maximum rate of interest permitted to be charged under applicable law. Such
interest shall be computed on the basis of a year equal to the number of days in
Holder’s fiscal year and the actual number of days occurring in the period for
which such interest is payable. Borrower and Holder agree that for all purposes
under this Note, the principal amount outstanding shall be the amount determined
on a daily basis.

The date, amount of advance and running unpaid principal balance (which shall
not exceed U.S. $175,000,000) shall be recorded and endorsed by Holder with
respect to each advance made by Holder to Borrower hereunder on or after the
date hereof; provided, however, that any failure to make such recordation or
endorsement shall not limit or otherwise affect the obligations of Borrower
hereunder. The date, amount of principal paid or prepaid and running unpaid
principal balance shall be recorded and endorsed by Holder with respect to each
such payment or repayment of principal.

Interest shall accrue annually under the Note and shall be payable on the last
day of Holder’s fiscal year. If interest is not paid within thirty (30) days
following the close of Holder’s fiscal year, this Note shall be delinquent.
Interest not paid prior to delinquency shall be added to principal outstanding
under the Note. All payments under this Note shall be made without set off or
counterclaim in lawful money of the United States of America in immediately
available funds to Holder at such place or to such account as Holder may
designate in writing from time to time.

Notwithstanding any other provision of this Note, if demand for repayment has
not theretofore been made, all payments of principal and interest shall be due
on February 24, 2016.

Borrower hereby waives diligence, presentment, demand, protest, notice of
dishonor, and notices of any kind in the enforcement of this Note. The
non-exercise by Holder hereof of any of its rights under this Note in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance. Borrower hereby waives, to the full extent permitted by
law, the right to plead any statute of limitations as a defense to any demand
hereunder or to any action to enforce this Note.



--------------------------------------------------------------------------------

On the date hereof and on the date of each making of an advance hereunder,
Borrower represents and warrants to Holder as follows;

(a) Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Arizona with full power and authority to
own its property and assets and to carry on its business as now being conducted.

(b) The execution, delivery and performance by Borrower of this Note are within
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action of Borrower, and do not contravene Borrower’s Articles of
Incorporation or Bylaws, in each case as may be amended from time to time, or
any law or material contractual restriction binding on or affecting Borrower.

(c) This Note is the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms.

(d) No consent of any other person or entity and no authorization, approval or
other action by, and no notice to or filing with any governmental authority or
regulatory body is required for the execution, delivery or performance of this
Note by Borrower.

Borrower covenants and agrees that, until this Note is paid in full, Borrower
will not, and will not permit any subsidiary to, create, incur, or permit to
exist, any lien, security interest, charge or encumbrance of any kind (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest) (each, a “Lien”) on
any of its properties or assets, whether now owned or hereafter acquired, or
upon any income or profits therefrom, without Holder’s consent, except for
(i) Liens in existence on the date of this Note and (ii) Liens granted in
connection with lease financing and other purchase money security interests in
an amount not to exceed, in the aggregate, U.S. $10,000,000.

Borrower and Holder hereby confirm that the following categories of Liens with
respect to Borrower’s properties or assets, whether now owned or hereafter
acquired, and Liens on any income or profits therefrom, shall not require the
Holder’s consent: (i) Liens to secure the performance of statutory obligations,
bid, surety bonds (to the extent required by any regulatory authority) or appeal
bonds, or landlords’, carriers’, warehousemen’s, mechanics’, suppliers’,
materialmen’s or other like Liens, in each case incurred in the ordinary course
of business and with respect to amounts not yet delinquent or being contested in
good faith by appropriate process of law; (ii) Liens for taxes, assessments or
governmental charges or claims that are not yet delinquent or that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently concluded; (iii) grants of intellectual property licenses;
(iv) subleases of real property entered into in the ordinary course of business;
and (v) Liens as to the use of real properties or Liens incidental to the
conduct of the business of Borrower or its subsidiaries or to the ownership of
its properties that were not incurred in connection with indebtedness and that
do not in the aggregate materially impair such properties’ use in the operation
of the business of Borrower.

Borrower agrees to pay all costs and expenses, including without limitation
reasonable attorneys’ fees, incurred by Holder in connection with enforcement of
this Note and any other documents associated therewith.

Nothing contained herein shall require the payment of any interest when the same
would be unlawful under any applicable law. If Holder shall collect monies
constituting interest that would



--------------------------------------------------------------------------------

otherwise increase the effective interest rate on this Note to a rate in excess
of the maximum rate permitted to be charged by the laws of the State of
California, all such sums deemed to constitute interest in excess of such
maximum rate shall, at the option of Holder, be credited to the payment of the
sums due hereunder or returned to Borrower.

Notwithstanding anything herein to the contrary, any payment under this Note
shall be applied to principal and/or to interest in the sole discretion of
Holder. Borrower hereby irrevocably consents to the exercise of such discretion
and irrevocably waives any right to compel application of any payment under this
Note to either principal or interest.

In the event any one or more provisions of this Note shall for any reason be
held to be invalid, illegal or unenforceable, the same shall not affect any
other provision of this Note and the remaining provisions of this Note shall
remain in full force and effect.

This Note amends and restates in its entirety that certain Amended and Restated
Unsecured Demand Promissory Note dated April 1, 2013 (the “Prior Note”) made by
Borrower in favor of Holder, and shall be effective and enforceable against
Borrower in accordance with its terms upon the delivery to Borrower by Holder of
the Prior Note for cancellation.

This Note shall be governed by and construed in accordance with the laws of the
State of California.

 

BLACKHAWK NETWORK, INC. By:  

/s/ Jerry Ulrich

Name:   Jerry Ulrich Title:   CFO & CAO

ACKNOWLEDGEMENT

This Note is issued pursuant to that certain Cash Management and Treasury
Services Agreement, dated as of April 4, 2013, by and between Blackhawk Network
Holdings, Inc., a Delaware corporation, and Safeway Inc., a Delaware corporation
(the “CMATSA”). The undersigned acknowledge and agree that the reference in
Section 3 of the CMATSA to “in the aggregate principal amount of up to $50
million” is hereby replaced with “in the aggregate principal amount of up to
$175 million.”

 

BLACKHAWK NETWORK HOLDINGS, INC.     SAFEWAY INC. By:  

/s/ Jerry Ulrich

    By:  

/s/ Bradley S. Fox

Name:   Jerry Ulrich     Name:   Bradley S. Fox Title:   CFO & CAO     Title:  
VP & Treasurer